          Case 20-80664-BSK                              Doc 46         Filed 11/10/20 Entered 11/10/20 08:17:38                  Desc Main
                                                                       Document      Page 1 of 9
                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                                    FOR THE DISTRICT OF NEBRASKA

 IN THE MATTER OF:                                                                )   BK. NO. 20-80664
 Matt A Finken                                                                    )   (Chapter 13)
                                                                                  )
                                                                                  )                    CHAPTER 13 PLAN
                                                                                  )                          AND
                                                                        DEBTOR(S) )             NOTICE OF RESISTANCE DEADLINE

                                                                     NOTICE TO CREDITORS AND DEBTORS

The Bankruptcy Court for the District of Nebraska enacts this Local Form Chapter 13 Plan [hereinafter “plan”] under the provisions contained in
Rule 3015.1 of the Federal Rules of Bankruptcy Procedure. This form plan shall be used for all Chapter 13 plans filed on or after the effective date of
Rule 3015.1.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to this plan no later than the
date designated in the attached Notice of Resistance Deadline. The Bankruptcy Court may confirm or approve this plan without further notice if no
objection to confirmation is filed. See Bankruptcy Rule 3015.

You must file a timely proof of claim in order to be paid under this plan.

In this District, the amount set forth in the claim controls the amount to be paid to a creditor. The value of the collateral set forth in the claim controls
the amount to be paid subject to the right of the debtor to object to the claim amount and/or the valuation of the collateral in the claim. Avoidance of
security interests or liens must be done by motion or adversary proceeding as appropriate. Interest is paid to secured creditors in the amount and from
the date specified in the plan.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would limit the amount of a secured claim
or the value of collateral. The Debtor acknowledges that such limit on the amount of the claim or the value of the collateral shall be raised by
objection to the claim.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would avoid a security interest or lien. The
Debtor acknowledges that avoidance of a security interest or lien or the stripping of a lien shall be raised by motion or adversary proceeding as
appropriate.

This plan requires that all nonstandard provisions be set forth in PART 11 of the plan and use of PART 11 must be identified by checking the box
below.

DEBTORS MUST CHECK ONE BOX BELOW TO STATE WHETHER NONSTANDARD PROVISIONS ARE OR ARE NOT
CONTAINED IN PART 11 OF THIS PLAN. IF THE BOX IS CHECKED AS “NOT INCLUDED” OR IF BOTH BOXES ARE CHECKED,
THE PROVISIONS CONTAINED IN PART 11 WILL BE INEFFECTIVE.

 Nonstandard provisions, set out in PART 11                                                                   Included                    Not Included


PART 1.                    PAYMENTS

The Debtor or Debtors (hereinafter called “Debtor”) submits to the Standing Chapter 13 Trustee all projected disposable income to be received
within the applicable commitment period of the plan. The payment schedule is as follows:

 A. Monthly Payment Amount (include any   B. Number of Payments                       Base Amount (A X B)
 previous payments)
                                  $709.41 60 (4 months paid in as of                                                                              $40,728.60
                                          11/10/2020 leaving 55 remaining
                                          months/)             Total Plan Base Amount: $40,728.60
                                                               Total Paid into plan:    $ 1,001.00
                                                               Adjusted Base Amount $ 39,727.60


 The payment shall be withheld from the Debtor’s paycheck:                            Yes                             No

 Employee’s name from whose check the payment is deducted:                      Matt A Finken

 Employer’s name, address, city, state, phone: CKF 10325 J Street Omaha NE 68127-0000


Page 1 of 6
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
          Case 20-80664-BSK                             Doc 46           Filed 11/10/20 Entered 11/10/20 08:17:38               Desc Main
                                                                        Document      Page 2 of 9

 Debtor                Matt A Finken                                                            Case number     20-80664

 Debtor is paid:                  Monthly                            Twice Monthly   Weekly               Biweekly            Other


This plan cures any arrearage in payments to the Chapter 13 Trustee under any prior plan in this case.

NOTE: PLAN PAYMENTS TO THE TRUSTEE MUST BEGIN IMMEDIATELY FOR PLANS REQUIRING PRE-CONFIRMATION
ADEQUATE PROTECTION PAYMENTS OR LEASE PAYMENTS. IN THOSE CASES PROVIDING FOR EMPLOYER
DEDUCTIONS, THE DEBTOR MUST MAKE DIRECT PAYMENT TO THE TRUSTEE BY MONEY ORDER OR CASHIER’S CHECK
UNTIL THE EMPLOYER DEDUCTION BEGINS. IN CASES WITHOUT PRE-CONFIRMATION PAYMENTS, PLAN PAYMENTS
MUST COMMENCE WITHIN 30 DAYS OF FILING OF THE PETITION. THE DEBTOR MUST MAKE DIRECT PAYMENT TO THE
TRUSTEE UNTIL THE EMPLOYER DEDUCTION BEGINS.

PART 2.                    ORDER OF PAYMENT OF CLAIMS

Applicable Trustee fees shall be deducted pursuant to 28 U.S.C. § 586(e). Claims shall be paid in the following order; and, unless otherwise provided,
claims within each class shall be paid pro rata:

             1. Pre-confirmation payments for adequate protection or leases of personal property;

             2. Minimum monthly payments to secured creditors listed in PART 6 of this plan, minimum arrearage payments and regular executory
                contract payments due on Executory Contracts and Leases in PART 7 of this plan, and minimum monthly payments on arrearages on 11
                U.S.C. § 507(a)(1)(A) priority domestic support claims in PART 5(B) of this plan [NOTE: IF THERE ARE NO MINIMUM
                ARREARAGE PAYMENTS OR REGULAR EXECUTORY CONTRACT PAYMENTS DESIGNATED IN THE PLAN,
                THOSE MONIES WILL BE DISTRIBUTED UNDER # 3 ON ATTORNEY FEES];

             3. The Debtor’s attorney’s fees and costs as approved by the Court [NOTE: DEBTOR’S COUNSEL SHOULD NOT DESIGNATE A
                PER MONTH PAYMENT FOR ATTORNEY FEES. UNDER THIS ORDER OF PAYMENTS ALL FUNDS WILL BE CODED
                FOR ATTORNEY FEES AFTER THE BEFORE DISCUSSED MINIMUM MONTHLY PAYMENTS AND EXECUTORY
                CONTRACT PAYMENTS];

             4. After payments of the previously listed amounts in (1) through (3) above, additional funds will be distributed prorata to secured claims in
                PART 6, arrearages on Executory Contracts and Leases in PART 7 of this plan and domestic support claims under 11 U.S.C. §
                507(a)(1)(A) in PART 5(B) of this plan;

             5. Other administrative expense claims under 11 U.S.C. § 503 and Chapter 7 Trustee compensation allowed under 11 U.S.C. § 1326(b)(3);

             6. Other priority claims in the order specified in 11 U.S.C. § 507(a) including post-petition tax claims allowed under 11 U.S.C. § 1305;

             7. Payments on co-signed unsecured claims listed in PART 8 of this plan;

             8. General Unsecured Claims.

PART 3.                    §1326(A) PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS & LEASE PAYMENTS

The following pre-confirmation adequate protection payments on claims secured by personal property and pre-confirmation lease payments for leases
of personal property shall be paid by the Trustee to the below listed creditors without entry of an order of the Court. The Debtor proposing
pre-confirmation payments will immediately commence plan payments to the Trustee. Creditors must file a timely proof of claim to receive
payment. Payments by the Trustee shall commence to these creditors within 30 days of the filing of the proof of claim unless the Trustee does not
have funds available within 7 working days prior to the end of the 30-day period. Post-confirmation payments are provided for below in PARTS 6
and 7 of this plan.

 Creditor’s Names and Full                         Last Four Digits of Account       Date of Next Payment Due        Payment Amount
 Address                                           Number
 -NONE-

PART 4.                    ADMINISTRATIVE CLAIMS

Trustee fees shall be deducted from each payment received by the Trustee.

Neb. R. Bankr. P. 2016-1(A)(4) and Appendix “K” provide for the maximum allowance of Chapter 13 attorney fees and expenses [Standard
Allowable Amount “SAA”] which may be included in a Chapter 13 Plan. Additional fees or costs in excess of this amount must be approved through
the “ALC” Fees process or a separate fee application. Fees and costs requested for allowance are as follows:

Page 2 of 6
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
          Case 20-80664-BSK                             Doc 46           Filed 11/10/20 Entered 11/10/20 08:17:38                        Desc Main
                                                                        Document      Page 3 of 9

 Debtor                Matt A Finken                                                                    Case number       20-80664

 “SAA” Fees Requested                                                Fees Received Prior to Filing                 Balance of “SAA” Fees to Be Paid in Plan
 $3,900.00                                                           $1,550.00                                     $2,350.00
 “SAA” Costs Requested                                               Costs Received Prior to Filing                Balance of “SAA” Costs to Be Paid in Plan
 $200.00                                                             $0.00                                         $200.00

PART 5                     PRIORITY CLAIMS

11 U.S.C. § 1322(a) provides that all claims entitled to priority under 11 U.S.C. § 507(a) shall be paid in full in deferred cash payments unless the
holder of a particular claim agrees to a different treatment of such claim except for a priority claim under 11 U.S.C. § 507(a)(1)(B). It is further
provided that any and all pre-petition penalties, and post-petition penalties and interest, which have attached or will be attached to any such claim,
shall be treated as a general unsecured claim and not entitled to priority. Such claims are as follows:

             A. Domestic Support Obligations

                           1)      None. If “None” is checked, the rest of § 5(A) need not be completed or reproduced

             B. Arrearages Owed to Domestic Support Obligation Holders Under 11 U.S.C. § 507(a)(1)(A)

                           1)      None. If “None” is checked, the rest of § 5(B) need not be completed or reproduced.

             C. Domestic Support Obligations Assigned To Or Owed To A Governmental Unit Under 11 U.S.C. § 507(a)(1)(B)

                           1)      None. If “None” is checked, the rest of § 5(C) need not be completed or reproduced.

             D. Priority Tax Claims Including Post-Petition Tax Claims Allowed Under 11 U.S.C. § 1305

                           1)      None. If “None” is checked, the rest of § 5(D) need not be completed or reproduced.

             E. Chapter 7 Trustee Compensation Allowed Under 11 U.S.C. § 1326(b)(3)

                           1)      None. If “None” is checked, the rest of § 5(E) need not be completed or reproduced.

             F. Other Priority Claims: Provisions for treatment in Part 11 of plan.

PART 6.                    SECURED CLAIMS

             A. Home Mortgage Claims
                (including claims secured by real property which the debtor intends to retain)

                           1)     None. If “None” is checked, the rest of § 6(A) need not be completed or reproduced.
                           2) Unless otherwise provided in this plan, Debtor shall pay all post-petition mortgage payments directly to each mortgage
                              creditor as those payments ordinarily come due beginning with the first due date after the case is filed and such creditor shall
                              retain any lien securing its claim. Any pre-petition arrearage shall be paid through this Chapter 13 plan with interest as
                              provided below. The amount of pre-petition arrears is determined by the proof of claim, subject to the right of the Debtor to
                              object to the amount set forth in the claim.

 Name of Creditor               Property                   Estimated             Pre-confirmation     Post-confirmation   Minimum Monthly       Total Payments on
                                Description                Pre-petition          Interest Rate &      Interest Rate       Payment Amount        Pre-petition
                                                           Arrearage             Dollar Amount                            on Pre-petition       Arrears Plus
                                                                                 Limit, If Any                            Arrears               Interest
 1. First National              4331 Corby St                              $0.00 0.00%                4.50%                             $0.00                $0.00
 Bank                           Omaha, NE                                        $0.00
                                68111
                                Residence:
                                Single family
                                home




Page 3 of 6
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
          Case 20-80664-BSK                             Doc 46            Filed 11/10/20 Entered 11/10/20 08:17:38                            Desc Main
                                                                         Document      Page 4 of 9

 Debtor                Matt A Finken                                                                       Case number         20-80664

 Name of Creditor               Property                   Estimated             Pre-confirmation        Post-confirmation     Minimum Monthly        Total Payments on
                                Description                Pre-petition          Interest Rate &         Interest Rate         Payment Amount         Pre-petition
                                                           Arrearage             Dollar Amount                                 on Pre-petition        Arrears Plus
                                                                                 Limit, If Any                                 Arrears                Interest
 2. Wells Fargo                 4331 Corby St                            $508.82 0.00%                   6.88%                              $19.43               $563.48
 Home Mor                       Omaha, NE                                        $0.00
                                68111
                                Residence:
                                Single family
                                home

                           3) The following claims secured by real property shall be paid in full through the Chapter 13 Plan:

 Name of Creditor                  Property Description               Pre-confirmation         Post-confirmation        Minimum Monthly            Total Payments Plus
                                                                      Interest Rate & Dollar   Interest Rate            Payment Amount             Interest
                                                                      Amount Limit, if any
 -NONE-


             B. Post-Confirmation Payments to Creditors Secured by Personal Property. Post-confirmation payments to creditors holding claims
                 secured by personal property shall be paid as set forth in subparagraphs (1) and (2):

                           1) Secured Claims to which § 506 Valuation is NOT applicable:
                                    a.   None. If “None” is checked, the rest of § 6(B)(1) need not be completed or reproduced.

                           2) Secured Claims to which § 506 Valuation is applicable:
                                    a.   None. If “None” is checked, the rest of § 6(B)(2) need not be completed or reproduced.

             C. Surrender of Property

                           1)      None. If “None” is checked, the rest of § 6(C) need not be completed or reproduced.

             D. Lien Avoidance and Lien Stripping

                           1)      None. If “None” is checked, the rest of § 6(D) need not be completed or reproduced.

PART 7.                    EXECUTORY CONTRACTS/LEASES

             A. The Debtor assumes the executory contract/lease referenced below and provides for the regular contract/lease payment to be included in
                the Chapter 13 plan. All other executory contracts and unexpired leases are rejected. Any pre-petition arrearage will be cured in
                monthly payments as noted below:

             B. Check One
                 1)   None. If “None” is checked, the rest of § Part 7 need not be completed or reproduced.
                 2)   Assumed Items:

 Name of                  Property Subject Estimated                       Minimum             Regular Number      Amount of         Due Date of        Total Payments
 Creditor                 to Executory     Arrearages on                   Monthly             of Contract         Regular           Regular            (Arrears Plus
                          Contract /Lease Executory                        Payment to Be       Payments            Executory         Executory          Regular
                                           Contract as of                  Made on Exec.       Remaining as of     Contract          Contract           Executory
                                           Date of Filing                  Contract            Date of Filing      Payment           Payment            Contract
                                                                           Arrearage                                                                    Payments)
 1.                       2020                                       $0.00           $0.00     29                        $554.35                        $0.00
 Volkswagen               Volkswagon
 Credit, Inc              Jetta S 5000
                          miles
                          KBB private
                          party value
 2.                                                                  $0.00            $0.00 0                                $0.00                      $0.00



Page 4 of 6
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
          Case 20-80664-BSK                             Doc 46         Filed 11/10/20 Entered 11/10/20 08:17:38                      Desc Main
                                                                      Document      Page 5 of 9

 Debtor                Matt A Finken                                                            Case number         20-80664



PART 8.                    CO-SIGNED UNSECURED DEBTS

             A.       None. If “None” is checked, the rest of § Part 8 need not be completed or reproduced.

PART 9.               UNSECURED CLAIMS
             A. Allowed unsecured claims shall be paid pro rata from all remaining funds.

PART 10.                   ADDITIONAL PROVISIONS

             A. If there are no resistances/objections to confirmation of this plan or after all objections are resolved, the Court may confirm the plan
                 without further hearing.

             B. Property of the estate, including the Debtor’s current and future income, shall revest in the Debtor at the time a discharge is issued, and
                 the Debtor shall have the sole right to use and possession of property of the estate during the pendency of this case.

             C. In order to obtain distributions under the plan, a creditor must file a proof of claim no later than 70 days after the filing of the petition
                 except as provided in Rule 3002(c) of the Federal Rules of Bankruptcy Procedure.

             D. Unless otherwise provided in this plan or ordered by the Court, the holder of each allowed secured claim provided for by the plan shall
                retain its lien securing such claim as provided in 11 U.S.C. § 1325(a)(5)(B).

             E. After the bar date to file a proof of claim for non-governmental units passes, limited notice/service is approved for all post confirmation
                pleadings. Pleadings shall include applications for fees, amended plans and motions. Pleadings shall be served on all parties in interest.
                For purposes of this limited notice provision, a party in interest is a party whose interest is directly affected by the motion, a creditor
                who has filed a proof of claim, a party who has filed a request for notice, any governmental agency or unit that is a creditor and all
                creditors scheduled as secured or priority creditors. Any pleading filed with limited notice shall include a certificate of service
                specifically stating it was served with limited notice on all parties in interest pursuant to Neb. R. Bankr. P. 9013-1(E)(1). Failure to
                comply shall result in deferral of the motion until a proper certificate of service is filed.

PART 11.           NONSTANDARD PROVISIONS
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
this Local Form Plan or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective and void.

The following plan provisions will be effective only if there is a check in the box “included” at the end of the opening Notice to Creditors and
Debtors of this plan.




                                                                     NOTICE OF RESISTANCE DEADLINE

ANY RESISTANCE TO THIS PLAN OR REQUEST FOR A HEARING MUST BE FILED IN WRITING WITH THE BANKRUPTCY
CLERK’S OFFICE (SEE ORIGINAL NOTICE OF BANKRUPTCY FOR ADDRESS) AND SERVED ON THE ATTORNEY FOR THE
DEBTOR AT THE ADDRESS LISTED BELOW (OR SERVED ON THE DEBTOR, IF NOT REPRESENTED BY AN ATTORNEY), ON
OR BEFORE:

(USE OPTION A OR B – AND CHECK ONE OF THE BOXES – SEE LOCAL COURT RULES)
       A.   14 DAYS AFTER THE CONCLUSION OF THE MEETING OF CREDITORS
                                          OR
       B.   MONTH, DAY AND YEAR (USE A CALENDAR DATE WHICH IS AT LEAST 21 DAYS AFTER THE DATE THE PLAN IS
          FILED WITH THE COURT) December 1, 2020

IF A TIMELY RESISTANCE OR REQUEST FOR A HEARING IS FILED AND SERVED, THE BANKRUPTCY COURT WILL
HANDLE THE RESISTANCE IN ACCORDANCE WITH NEB. R. BANKR. P. 3015-2. IF THERE ARE NO OBJECTIONS TO THE
PLAN AS FILED, THE COURT MAY CONFIRM THE PLAN WITHOUT FURTHER HEARING.

                                                          CERTIFICATE OF SERVICE
On 11/10/2020 , the undersigned mailed a copy of this plan to all creditors, parties in interest and those requesting notice by regular United
States mail, postage prepaid. The parties to whom notice was mailed are either listed below or on the attached mailing matrix. The undersigned relies


Page 5 of 6
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
          Case 20-80664-BSK                             Doc 46            Filed 11/10/20 Entered 11/10/20 08:17:38          Desc Main
                                                                         Document      Page 6 of 9

 Debtor                Matt A Finken                                                           Case number   20-80664

on the CM/ECF system of the United States Bankruptcy Court to provide service to the following: Kathleen A. Laughlin, Standing Chapter 13
Trustee District of Nebraska

 Dated:       November 10, 2020                                      Debtor(s)

                                                                     By: /s/ Carrie A. Doll
                                                                     Carrie A. Doll 24069
                                                                     PO Box 12457
                                                                     Omaha, NE 68112
                                                                     402-740-1489
                                                                     402-939-0623
                                                                     cdlawattorney@gmail.com

By filing this document, the Attorney for the Debtor(s) or the Debtor(s) themselves, if not represented by an attorney certify(ies) that wording and
order of the provisions in this Chapter 13 plan are identical to those contained in the Local Chapter 13 Plan for the United States Bankruptcy Court
for the District of Nebraska, other than any nonstandard provisions included in PART 11 of this plan.




Page 6 of 6
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case 20-80664-BSK   Doc 46    Filed 11/10/20 Entered 11/10/20 08:17:38   Desc Main
                                 Document      Page 7 of 9


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         Internal Revenue Service
                         P.O. Box 7346
                         Philadelphia, PA 19101-7346


                         Amex
                         Correspondence/Bankruptcy
                         Po Box 981540
                         El Paso, TX 79998


                         Bank of America
                         4909 Savarese Circle
                         Fl1-908-01-50
                         Tampa, FL 33634


                         Chase Card Services
                         Attn: Bankruptcy
                         Po Box 15298
                         Wilmington, DE 19850


                         Citibank
                         Attn: Recovery/Centralized Bankruptcy
                         Po Box 790034
                         St Louis, MO 63179


                         Citibank/The Home Depot
                         Attn: Recovery/Centralized Bankruptcy
                         Po Box 790034
                         St Louis, MO 63179


                         Discover Financial
                         Attn: Bankruptcy Department
                         Po Box 15316
                         Wilmington, DE 19850


                         First National Bank
                         1620 Dodge Street
                         Omaha, NE 68197


                         First National Bank
                         Attn: Bankruptcy
                         1620 Dodge St Mailstop 4440
                         Omaha, NE 68197
Case 20-80664-BSK   Doc 46    Filed 11/10/20 Entered 11/10/20 08:17:38   Desc Main
                             Document      Page 8 of 9



                     Gurstel Chargo
                     Shawn D Flint
                     6681 Country Club Dribe
                     Minneapolis, MN 55427


                     Kohls/Capital One
                     Attn: Credit Administrator
                     Po Box 3043
                     Milwaukee, WI 53201


                     OneMain Financial
                     Attn: Bankruptcy
                     601 Nw 2nd St #300
                     Evansville, IN 47708


                     Prosper Funding LLC
                     221 Main Street
                     Suite 300
                     San Francisco, CA 94105


                     State Farm Financial S
                     1 State Farm Plaza
                     Bloomington, IL 61710




                     Synchrony Bank/Walmart
                     Attn: Bankruptcy
                     Po Box 965060
                     Orlando, FL 32896


                     Target
                     Attn: Bankruptcy
                     Po Box 9475
                     Minneapolis, MN 55440
Case 20-80664-BSK   Doc 46    Filed 11/10/20 Entered 11/10/20 08:17:38   Desc Main
                             Document      Page 9 of 9



                     Volkswagen Credit, Inc
                     Attn: Bankruptcy
                     Po Box 3
                     Hillboro, OR 97123


                     WebBank
                     215 South State Street, Suite 1000
                     Salt Lake City, UT 84111


                     Webbank/Gettington
                     Attn: Bankruptcy
                     6250 Ridgewood Rd
                     Saint Cloud, MN 56301


                     Wells Fargo Home Mor
                     Attn: Written Correspondence/Bankruptcy
                     Mac#2302-04e Pob 10335
                     Des Moines, IA 50306
